Citation Nr: 0504177	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 
percent for residuals of degenerative joint disease (DJD) of 
the lumbosacral spine at L4-L5.

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from December 26, 1984 to 
November 20, 2001.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The RO, in pertinent part, granted entitlement to service 
connection for residuals of DJD of the lumbosacral spine at 
L4-L5 with assignment of a 30 percent evaluation, and for 
GERD with assignment of a 10 percent evaluation, both 
effective November 21, 2001, the day following the date of 
separation from active service.

In January 2003 the RO granted entitlement to an increased 
evaluation of 40 percent for DJD of the lumbosacral spine at 
L4-L5 effective November 21, 2001.

In May 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO.  A transcript of his 
testimony has been associated with the claims file.

The issue of entitlement to an initial evaluation in excess 
of 40 percent for DJD of the lumbosacral spine at L4-L5 is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

GERD is reported to be manifested by generalized indigestion, 
regurgitation particularly when in a prone position and 
particularly after eating and with reflux, vomiting once a 
month, and chronic nausea with heartburn; and is not 
productive of considerable impairment of health.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.20, 
4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for any finding of 
GERD.

In March 2002 VA conducted a general medical examination of 
the veteran.  He reported taking Rolaids or Tums two to three 
times per day.  He complained of indigestion, occasional 
regurgitation-type symptoms, or reflux.  The above were 
particularly worse in the morning on an empty stomach or 
after eating certain foods like spicy foods, greasy foods, 
and tomato based foods.

On examination the veteran measured six feet two inches tall 
and weighed 250 pounds.  The abdomen was soft and non-tender 
without organomegaly.  Active bowel sounds were noted.  An 
upper gastrointestinal x-ray disclosed a mild 
gastroesophageal reflux.  The pertinent diagnosis was mild 
GERD.

Associated with the claims file is a substantial quantity of 
VA outpatient treatment reports dated during the last several 
years showing the veteran has been prescribed medicine for 
his gastrointestinal complaints and has been diagnosed with 
GERD.

The veteran testified before a Decision Review Officer at an 
RO hearing in May 2003.  A transcript of his testimony has 
been associated with the claims file.  He described various 
gastrointestinal complaints.

VA conducted a gastrointestinal examination of the veteran in 
May 2004.  He related that he had first started having 
heartburn after his back injury.  He denied any problems with 
actually swallowing foods or liquids.  He complained of 
generalized indigestion.  It was particularly worse in the 
early morning when first arising and by late evening.  He 
denied any alteration of stool.  He complained of 
regurgitation particularly when in a prone position and 
particularly after eating with reflux.  He vomited once a 
month.  He complained of chronic nausea with heartburn.  This 
was both with and without eating.  He was taking 20 
milligrams of Omeprazole every evening which he said really 
did not help.

On examination the veteran measured six feet two inches tall.  
He weighed 250 pounds.  For over the past six months he had 
been attempting to lose some weight and had gone from 285 to 
250 pounds.  The abdomen was slightly tender upon deep 
palpation.  No anemia was noted.  Hemoglobin (HGB) was 14.5 
and hematocrit (HCT) was 44.8.  An upper gastrointestinal x-
ray was negative for any abnormality.  The examination 
diagnosis was GERD.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).




The RO has rated the veteran's GERD by analogy to hiatal 
hernia.  A 60 percent evaluation may be assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

A 30 percent evaluation may be assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 10 percent evaluation may be assigned with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114; Diagnostic Code 7346 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).

Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the May 2002 rating decision, the 
January 2003 Statement of the Case and the October 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  In addition, in February 2002 the 
RO sent the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  



The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the February 2002 VCAA notice 
letter was sent before the initial RO adjudication of the 
veteran's claim, and thus complied with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant did not contain the "fourth 
element," the Board finds that the veteran did have actual 
notice of the obligation to submit all relevant evidence to 
VA, as evidenced by an October 2004 report of contact wherein 
he requested review on the basis of current treatment reports 
and saw no need for an additional hearing he had requested.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded two VA medical examinations and afforded an RO 
hearing in connection with his claim for an initial increased 
evaluation for his GERD.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Initial Increased Evaluation for GERD

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

While the veteran contends that his GERD is far more 
disabling than currently evaluated, the evidentiary record is 
by no means supportive of his claim.  In this regard the 
Board notes that the criteria for an increased evaluation are 
quite clear in specifying what is needed for the next higher 
evaluation of 30 percent.  It is required that there be 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The two VA medical examinations of record are virtually 
totally negative for any of the enumerated symptomatology.  
Even if some of these symptoms were clearly present, the VA 
examinations do not reflect considerable impairment of 
health.  

Instead, the VA examinations show that the most recent upper 
gastrointestinal x-ray was negative for any abnormality.  In 
fact, the veteran denied most gastrointestinal 
symptomatology.  The indigestion, heartburn, and 
regurgitation he did admit to are contemplated in the current 
10 percent evaluation.  

The veteran requested that consideration be given to the many 
VA treatment reports which have been associated with the 
claims file.  The Board has carefully reviewed these records 
and they show that the veteran is being prescribed medication 
for his symptomatic complaints.  

There is no basis upon which to predicate a grant of 
entitlement to the next higher evaluation of 30 percent as no 
question has been presented as to which of two evaluations 
would more properly classify the severity of GERD.  38 C.F.R. 
§ 4.7.  In this regard, the Board finds no basis upon which 
assign "staged" ratings in view of the initial grant of 
service connection as the claim has been denied on appeal.  
See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for GERD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his GERD.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2002 referable 
to establishing service connection for the claimed low back 
disorder.

The Board's review of the evidence of record discloses that 
the veteran advised he would be having a spinal block in 
November 2004.  The report of that medical procedure is not 
of record and is necessary for a complete review of all 
available and pertinent medical evidence referable to his 
claim of entitlement to an increased evaluation for his low 
back disability at issue.

Also, the RO has not initially provided the veteran with 
notice of the most recent revisions to the Rating Schedule 
for rating spinal disabilities made effective in September 
2003.  The Board cannot initially consider and apply them as 
there is a potential prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board also notes that the 
rating VA examinations of record were conducted by a nurse, 
and not an orthopedic specialist.  Examination as to 
functional loss due to pain pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004) was not addressed.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

In this regard, the VBA AMC should send a 
letter to the veteran advising of the 
need to submit evidence of increased 
impairment as the result of his low back 
disability at issue.  He should in fact 
be advised to submit all pertinent 
evidence that he has in his possession.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back disability 
since May 2004.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, particularly the 
report of a spinal block claimed to have 
been performed in November 2004.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
and for a neurological examination by a 
neurologist including on a fee basis if 
necessary for the purpose of ascertaining 
the extent of severity of his residuals 
of DJD of the lumbosacral spine at L4-L5.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004), copies of the 
previous and revised criteria for rating 
spinal disabilities to include those 
effective in September 2003, and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of their 
examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

(a) Do the service-connected residuals of 
DJD of the lumbosacral spine at L4-L5 
involve only the nerves, or do they also 
involve the muscles and joint structure?

(b) Do the service-connected residuals of 
residuals of DJD of the lumbosacral spine 
at L4-L5 cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  


If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
residuals of residuals of DJD of the 
lumbosacral spine at L4-L5, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected residuals of residuals 
of DJD of the lumbosacral spine at L4-L5, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals of 
residuals of DJD of the lumbosacral spine 
at L4-L5.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of residuals of DJD of the 
lumbosacral spine at L4-L5, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected residuals of DJD of 
the lumbosacral spine at L4-L5.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.




Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the previous and 
amended criteria for rating spinal 
disabilities.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 40 
percent for residuals of DJD of the 
lumbosacral spine at L4-L5.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluation, and may result in a 
denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


